Title: To George Washington from Peter Muhlenberg, 25 May 1782
From: Muhlenberg, Peter
To: Washington, George


                        
                            Sir
                            Richmond May 25th 1782
                        
                        I did myself the Honor to inclose Your Excellency a return by the last post of the troops at Cumberland;
                            since that time a detachment from the Eastern Shore has got in, The return I do myself the Honor to inclose—I flatter
                            myself as soon as the promis’d Clothing arrives that I shall be able to equip & send in 200 Men.
                        The House of Assembly are now sitting, but have done nothing of consequence yet, but
                                entering into some Spirited resolves against any private negotiations with the Enemy, or
                            negotiations of any kind contrary to our alliances & foederal union—They likewise resolve to exert the whole
                            power of the State against the Enemy this Campaign—There are letters in Town from General Greene dated the 6th of this
                            Month, but contain nothing new. I have the Honor to be with the highest respect Your Excellency’s Most Obedt humble
                            servant
                        
                            P. Muhlenberg

                        
                    